Exhibit 10.2
 
PROVIDENT FINANCIAL HOLDINGS, INC.
 
2010 EQUITY INCENTIVE PLAN
 
NON-QUALIFIED STOCK OPTION AGREEMENT


NQSO No. ____


This Option is granted on __________, ____ (the "Grant Date"), by Provident
Financial Holdings, Inc. (the "Company"), to ____________ (the "Optionee"), in
accordance with the following terms and conditions:


1.  Option Grant and Exercise Period.  The Company hereby grants to the Optionee
a Non-Qualified Stock Option (“Option”) to purchase, pursuant to the Provident
Financial Holdings, Inc. 2010 Equity Incentive Plan, as the same may be amended
from time to time (the "Plan"), and upon the terms and conditions therein and
hereinafter set forth, an aggregate of ________ shares (the "Option Shares") of
the common stock of the Company ("Common Stock") at the price of $_____ per
share (the "Exercise Price").  A copy of the Plan, as currently in effect, is
incorporated herein by reference and is attached to this Award Agreement.


This Option shall be exercisable only during the period (the "Exercise Period")
commencing on the dates set forth in Section 2 below, and ending at 5:00 p.m.,
Riverside, California time, on the date ____ years after the Grant Date, such
later time and date being hereinafter referred to as the "Expiration Date,"
subject to earlier expiration in accordance with Section 5 in the event of a
Termination of Service.


2.  Method of Exercise of This Option.  This Option may be exercised during the
Exercise Period, with respect to not more than the cumulative number of Option
Shares set forth below on or after the dates indicated, by giving written notice
to the Company as hereinafter provided specifying the number of Option Shares to
be purchased.  The number of Option Shares that are exercisable on a particular
date pursuant to this Section 2 shall not be accelerated by the Committee (as
defined in the Plan) except, to the extent provided in this Award Agreement, in
the event of the death or disability of the Optionee, or in connection with a
change in control.


Cumulative Number of
Option Shares
Exercisable                                                                           Date


 




The notice of exercise of this Option shall be in the form prescribed by the
Committee referred to in Article IV of the Plan and directed to the address set
forth in Section 11 below.  The date of exercise is the date on which such
notice is received by the Company.  Such notice shall be accompanied by payment
in full of the Exercise Price for the Option Shares to be purchased upon such
exercise.  Payment shall be made (i) in cash, which may be in the form of a
check,
 
 
 
 

--------------------------------------------------------------------------------

 
 
money order, cashier's check or certified check, payable to the Company, or (ii)
by delivering shares of Common Stock already owned by the Optionee having a Fair
Market Value equal to the Exercise Price, or (iii) a combination of cash and
such shares.  Promptly after such payment, subject to Section 3 below, the
Company shall issue and deliver to the Optionee or other person exercising this
Option a certificate or certificates representing the shares of Common Stock so
purchased, registered in the name of the Optionee (or such other person), or,
upon request, in the name of the Optionee (or such other person) and in the name
of another in such form of joint ownership as requested by the Optionee (or such
other person) pursuant to applicable state law.


3.  Delivery and Registration of Shares of Common Stock.  The Company's
obligation to deliver shares of Common Stock hereunder shall, if the Committee
so requests, be conditioned upon the Optionee's compliance with the terms and
provisions of Section V of the Plan.


4.  Nontransferability of This Option.  This Option may not be assigned,
encumbered, transferred, pledged or hypothecated except, (i) in the event of the
death of the Optionee, by will or the applicable laws of descent and
distribution, or (ii) pursuant to a "domestic relations order," as defined in
Section 414(p)(1)(B) of the Code, or (iii) in a gift to any member of the
Participant's immediate family or to a trust for the benefit of one or more of
such immediate family members.  During the lifetime of the Optionee, this Option
shall be exercisable only by the Optionee or a person acting with the legal
authority of the Optionee unless it has been transferred as permitted hereby, in
which case it shall be exercisable only by such transferee.  For the purpose of
this Section 4, a Participant's "immediate family" shall mean the Participant's
spouse, children and grandchildren.  The provisions of this Option shall be
binding upon, inure to the benefit of and be enforceable by the parties hereto,
the successors and assigns of the Company and any person acting with the legal
authority of the Optionee or to whom this Option is transferred in accordance
with this Section 4.


5.  Termination of Service or Death of the Optionee.  Except as provided in this
Section 5 and Section 8 below, and notwithstanding any other provision of this
Option to the contrary, this Option shall be exercisable only if the Optionee
has not incurred a Termination of Service at the time of such exercise.


If the Optionee incurs a Termination of Service for any reason excluding death
and Termination of Service for Cause, the Optionee may, but only within the
period of one year immediately succeeding such Termination of Service and in no
event after the Expiration Date, exercise this Option to the extent the Optionee
was entitled to exercise this Option on the date of Termination of Service.  If
the Optionee incurs a Termination of Service for Cause, all rights under this
Option shall expire immediately upon the giving to the Optionee of notice of his
termination, except as provided in Section 8 below.


In the event of the death of the Optionee prior to the Optionee's Termination of
Service or during the one year period referred to in the immediately preceding
paragraph, the person or persons to whom the Option has been transferred
pursuant to Section 4 may, but only to the extent the Optionee was entitled to
exercise this Option on the date of the Optionee's death, exercise this Option
at any time within one year following the death of the Optionee, but in no
 
 
 
NQSO-2

--------------------------------------------------------------------------------

 
 
event after the Expiration Date.  Following the death of the Optionee, the
Committee may, in its sole discretion, as an alternative means of settlement of
this Option, elect to pay to the person to whom this Option is transferred
pursuant to Section 4 the amount by which the Fair Market Value per share of
Common Stock on the date of exercise of this Option shall exceed the Exercise
Price per Option Share, multiplied by the number of Option Shares with respect
to which this Option is properly exercised.  Any such settlement of this Option
shall be considered an exercise of this Option for all purposes of this Option
and of the Plan.


6.  Adjustments for Changes in Capitalization of the Company.  In the event of
any change in the outstanding shares of Common Stock by reason of any
recapitalization, stock split, reverse stock split, stock dividend,
reorganization, consolidation, combination or exchange of shares, merger, or any
other change in the corporate structure of the Company or in the shares of
Common Stock, the number and class of shares covered by this Option and the
Exercise Price shall be appropriately adjusted by the Committee, whose
determination shall be conclusive.


7.  Effect of Merger or Other Reorganization.  In the event of any merger,
consolidation or combination of the Company with or into another corporation
(other than a merger, consolidation or combination in which the Company is the
continuing corporation and which does not result in the outstanding shares of
Common Stock being converted into or exchanged for different securities, cash or
other property, or any combination thereof), the Optionee shall have the right
(subject to the provisions of the Plan and the limitations contained herein),
thereafter and during the Exercise Period, to receive upon exercise of this
Option an amount equal to the excess of the Fair Market Value on the date of
such exercise of the securities, cash or other property, or combination thereof,
receivable upon such merger, consolidation or combination in respect of a share
of Common Stock over the Exercise Price, multiplied by the number of Option
Shares with respect to which this Option shall have been exercised.  Such amount
may be payable fully in cash, fully in one or more of the kind or kinds of
property payable in such merger, consolidation or combination, or partly in cash
and partly in one or more of such kind or kinds of property, all in the
discretion of the Committee.


8.  Effect of Change in Control.  If a tender offer or exchange offer for shares
of the Company (other than such an offer by the Company) is commenced, or if a
Change in Control shall occur, and the Optionee thereafter incurs a Termination
of Service for any reason whatsoever, this Option shall (to the extent it is not
then exercisable) become exercisable in full upon the happening of such events;
provided, however, that this Option shall not become exercisable to the extent
that it has previously been exercised or otherwise terminated.


9.  Stockholder Rights Not Granted by This Option.  The Optionee is not entitled
by virtue hereof to any rights of a stockholder of the Company or to notice of
meetings of stockholders or to notice of any other proceedings of the Company.


10.  Withholding, Tax.  Where the Optionee or another person is entitled to
receive Option Shares pursuant to the exercise of this Option, the Company shall
have the right to require the Optionee or such other person to pay to the
Company the amount of any taxes which the Company or any of its Affiliates is
required to withhold with respect to such Option Shares,
 
 
 
NQSO-3

--------------------------------------------------------------------------------

 
 
or in lieu thereof, to retain, or sell without notice, a sufficient number of
such shares to cover the amount required to be withheld, or, in lieu of any of
the foregoing, to withhold a sufficient sum from the Optionee's compensation
payable by the Company to satisfy the Company's tax withholding requirements.


11.  Notices.  All notices hereunder to the Company shall be delivered or mailed
to it addressed to the Secretary of Provident Financial Holdings, Inc., 3756
Central Avenue, Riverside, California 92506.  Any notices hereunder to the
Optionee shall be delivered personally or mailed to the Optionee's address noted
below.  Such addresses for the service of notices may be changed at any time
provided written notice of the change is furnished in advance to the Company or
to the Optionee, as the case may be.


12.  Plan and Plan Interpretations as Controlling.  This Option and the terms
and conditions herein set forth are subject in all respects to the terms and
conditions of the Plan, which are controlling.  Capitalized terms used herein
which are not defined in this Award Agreement shall have the meaning ascribed to
such terms in the Plan.  All determinations and interpretations made in the
discretion of the Committee shall be final and conclusive upon the Optionee or
his legal representatives with regard to any question arising hereunder or under
the Plan.


13.  Optionee Service.  Nothing in this Option shall limit the right of the
Company or any of its Affiliates to terminate the Optionee's service as a
director, advisory director, director emeritus, or employee, or otherwise impose
upon the Company or any of its Affiliates any obligation to employ or accept the
services of the Optionee.


14.  Amendment.  The Committee may waive any conditions of or rights of the
Company or modify or amend the terms of this Award Agreement; provided, however,
that the Committee may not amend, alter, suspend, discontinue or terminate any
provision hereof which may adversely affect the Optionee without the Optionee's
(or his legal representative's) written consent.


15.  Optionee Acceptance.  The Optionee shall signify his acceptance of the
terms and conditions of this Option by signing in the space provided below and
returning a signed copy hereof to the Company at the address set forth in
Section 11 above.



 
NQSO-4 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to be
executed as of the date first above written.
 
 

 
PROVIDENT FINANCIAL HOLDINGS, INC.






By: ____________________________
Its: ____________________________






ACCEPTED:




____________________________________
(Signature)




____________________________________
(Street Address)




____________________________________
(City, State and Zip Code)





 
 
 
 
NQSO-5
 

--------------------------------------------------------------------------------


